Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to the Amended and Restated Credit Agreement (as defined
below) (this “Amendment”) is dated as of March 22, 2013, by and among
CORRECTIONS CORPORATION OF AMERICA, a Maryland corporation (the “Borrower”),
certain subsidiaries of the Borrower party hereto (the “Subsidiary Guarantors”),
the Lenders (as defined below) party hereto and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders party to
the Credit Agreement (the “Administrative Agent”).

STATEMENT OF PURPOSE:

The Borrower, certain financial institutions (the “Lenders”) and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of January 6, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and the
Lenders party hereto have agreed to grant such requests of the Borrower.

AGREEMENTS:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, and effective on and after the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended in
accordance with this Section 2.

(a) New Definition. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in correct alphabetical order:

“ ‘E&P Distribution’ means the one-time special distribution to the Borrower’s
stockholders (composed of cash and Capital Stock of the Borrower, subject to a
cap on the total amount of cash equal to 20% of the aggregate amount of such
distribution plus any cash paid in lieu of the issuance of fractional shares) as
required to be eligible to be taxed as a REIT under the Code and as described in
more detail as the “E&P Distribution” in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2012.

‘First Amendment Effective Date’ means March 22, 2013.

‘Funds from Operations’ means, for any period, Consolidated Net Income for such
period, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures calculated on the same basis.

‘REIT’ means a real estate investment trust under Sections 856-860 of the Code.”



--------------------------------------------------------------------------------

(b) Amendments to Section 1.1 (Definitions). Section 1.1 of the Credit Agreement
is hereby amended as follows:

(i) The definition of “Adjusted Net Income” is hereby deleted in its entirety.

(ii) The definition of “Consolidated EBITDA” is hereby amended and restated in
its entirety as follows:

“ ‘Consolidated EBITDA’ means, for any period, the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary, unusual or non-recurring charges, plus any net loss
realized by the Borrower or any of its Restricted Subsidiaries in connection
with an Asset Disposition, to the extent such charges or losses were deducted in
computing such Consolidated Net Income, plus (b) provision for taxes based on
income or profits of the Borrower and its Restricted Subsidiaries for such
period, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (c) Consolidated Interest Expense for such
period, whether paid or accrued and whether or not capitalized, to the extent
that any such expense was deducted in computing such Consolidated Net Income,
plus (d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (including minority interest expense, but
excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of the Borrower and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income, minus (e) non-cash items (including gains attributable
to minority interests) increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, minus
(f) an amount equal to any extraordinary, unusual or non-recurring gains to the
extent such gains were included in computing such Consolidated Net Income, in
each case, on a Consolidated basis and determined in accordance with GAAP. For
purposes of this Agreement, Consolidated EBITDA shall be adjusted on a pro forma
basis, in a manner reasonably acceptable to the Administrative Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions (if accounted for as a merger or consolidation) and any Asset
Dispositions (excluding any Asset Disposition for an aggregate consideration of
$10,000,000 or less) closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any Permitted Acquisitions and any Asset Dispositions closed during such period
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as approved by the Administrative Agent.”

(iii) The definition of “Consolidated Fixed Charges” is hereby amended by
replacing clause (d) therein in its entirety with the following:

“plus, (d) the product of (i) all dividends, whether paid or accrued and whether
or not in cash, on any series of preferred stock, other than (1) dividends on
Capital Stock payable in Capital Stock of the Borrower (other than

 

2



--------------------------------------------------------------------------------

Disqualified Stock), (2) the E&P Distribution or (3) dividends to the Borrower
or a Restricted Subsidiary of the Borrower, times (ii) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local effective cash tax rate of the Borrower,
expressed as a decimal, plus, (e) regularly scheduled installments of principal
payable with respect to all Consolidated Total Indebtedness (but excluding any
balloon payments due at maturity).”

(iv) The definition of “Consolidated Net Income” is hereby amended by deleting
the word “and” immediately preceding clause (d) therein and adding the following
new clause (e):

“and (e) the costs and expenses associated with the Borrower’s conversion to a
REIT, including, without limitation, planning and advisory costs related to the
foregoing, will be excluded (provided that the aggregate amount of costs and
expenses in connection with the REIT conversion that may be excluded pursuant to
this clause (e) shall not exceed $25,000,000 in the aggregate for Fiscal Years
2012 and 2013 of the Borrower).”

(v) The definition of “Designated Asset Contract” is hereby amended by replacing
the reference therein to “and (xiii)” with the following:

“(xiii) Agreement dated August 31, 2012, between the State of Arizona Department
of Corrections and Corrections Corporation of America, as amended by Amendment
No. 1 executed by the State of Arizona Department of Corrections on January 7,
2013 and on behalf of Corrections Corporation of America and CCA of Tennessee,
LLC on January 17, 2013, relating to the Red Rock Correctional Center and (xiv)”

(vi) The definition of “Designated Assets” is hereby amended by:

(A) replacing the reference therein to “and Washington D.C.” with “Washington,
D.C.; and Eloy, Arizona (Red Rock Correctional Center)”, and

(B) replacing the reference therein to the date “November 30, 2011” with
“December 31, 2012”.

(vii) The definition of “FATCA” is hereby amended and restated in its entirety
as follows:

“ ‘FATCA’ means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.”

(viii) The definition of “L/C Commitment” is hereby amended by replacing the
reference therein to “One Hundred Million Dollars ($100,000,000)” with “Fifty
Million Dollars ($50,000,000)”.

 

3



--------------------------------------------------------------------------------

(ix) The definition of “LIBOR” is hereby amended by replacing the proviso to
clause (p) therein in its entirety as follows:

“ ‘LIBOR’ means, for any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate or any successor thereto as approved by
the Administrative Agent if the British Bankers Association is no longer making
a LIBOR Rate available, as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then “LIBOR” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loans being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period. For purposes hereof, “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.”

(x) The definition of “Permitted Investments” is hereby amended by replacing the
proviso to clause (p) therein in its entirety as follows:

“provided that such Person is engaged primarily in a Permitted Business”

(xi) The definition of “Revolving Credit Commitment” is hereby amended by
amending and restating the last sentence thereof as follows:

“The Revolving Credit Commitment of all Revolving Credit Lenders on the First
Amendment Effective Date shall be Nine Hundred Million Dollars ($900,000,000).”

(xii) The definition of “Revolving Credit Maturity Date” is hereby amended by
amending by replacing the reference therein to the date “December 30, 2016” with
“December 29, 2017”.

(xiii) The definition of “Senior Unsecured 2014 Notes” is hereby deleted in its
entirety.

(xiv) The definition of “Senior Unsecured Notes” is hereby amended and restated
in its entirety as follows:

“ ‘Senior Unsecured Notes’ means the collective reference to (i) the Senior
Unsecured 2017 Notes and (ii) any other instruments and agreements entered into
by the Borrower or its Subsidiaries in connection therewith, in each case, as
amended, restated, supplemented or otherwise modified from time to time as
permitted by the terms and conditions of this Agreement. Solely for purposes of
Sections 10.9 and 10.10, “Senior Unsecured Notes” shall include any

 

4



--------------------------------------------------------------------------------

other senior unsecured notes issued by the Borrower and permitted by this
Agreement so long as the indenture or supplemental indenture pursuant to which
such senior unsecured notes are issued contains no restrictions on the ability
of the Borrower or a Restricted Subsidiary to incur Liens on or with respect to
any of its assets or properties as security for the Obligations, or on the
ability of a Restricted Subsidiary to pay dividends to the Borrower, that in
either case are more restrictive on the Borrower and its Restricted Subsidiaries
than those set forth in the Base Indenture dated as of January 23, 2006, among
the Borrower, certain of its Subsidiaries and U.S. Bank National Association, as
trustee, as amended and supplemented prior to the Closing Date (the “2006
Indenture”). A Lien restriction that contains an exception for liens on real or
personal property of the Borrower and any Subsidiary Guarantor securing
Indebtedness and other obligations under “credit facilities” (which would
specifically include the Obligations) in an aggregate principal amount not to
exceed an amount that is not less than $1,000,000,000 will be deemed to be no
more restrictive on the Borrower and its Restricted Subsidiaries than the
corresponding Lien restriction of the 2006 Indenture.”

(c) Amendment to Section 2.7 (Increase in Revolving Credit Facility).
Section 2.7(c) of the Credit Agreement is hereby amended by amending and
restating clause (vi) thereof in its entirety as follows:

“(vi) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 (including the requested
increase) plus the aggregate amount of all Incremental Term Loans made pursuant
to Section 2.8, in each case after the First Amendment Effective Date, exceed
$100,000,000;”

(d) Amendment to Section 2.8 (Incremental Term Loans). Section 2.8(c) of the
Credit Agreement is hereby amended by amending and restating clause
(vii) thereof in its entirety as follows:

“(vii) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 (including the requested Incremental
Term Loan) plus the aggregate amount of all increases in the Revolving Credit
Commitment pursuant to Section 2.7, in each case after the First Amendment
Effective Date, exceed $100,000,000;”

(e) Amendment to Section 6.1 (Representations and Warranties). Section 6.1 of
the Credit Agreement is hereby amended by adding the following new clause (z) in
correct alphabetical order:

“(z) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Code necessary to allow it to
maintain such qualification.”

(f) Amendment to Section 8.16 (Senior Unsecured Notes). Section 8.16 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(a) Senior Unsecured 2017 Notes. Commencing on the date that is six months
prior to the maturity date of the Senior Unsecured 2017 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2017 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the

 

5



--------------------------------------------------------------------------------

unused portion of the Revolving Credit Commitments in an amount equal to or
greater than the sum of (i) the amount necessary to fully repay the outstanding
principal of, premium, if any, and interest on the Senior Unsecured 2017 Notes
plus (ii) $125,000,000.

(b) Certificates. During any period for which the Borrower is required to
maintain cash and Cash Equivalents plus availability under the Revolving Credit
Commitments pursuant to subsection (a) above, the Borrower shall provide to the
Administrative Agent on a monthly basis an officer’s certificate of the
Borrower, setting forth in reasonable detail calculations demonstrating
compliance with the requirements of subsection (a) as of the date of such
certificate.”

(g) Amendment to Article VIII (Affirmative Covenants). Article VIII of the
Credit Agreement is hereby amended by adding the following new Section 8.18 in
correct numerical order:

“SECTION 8.18 REIT Status. The Borrower shall at all times comply with all
requirements and conditions imposed under the Code necessary to maintain its
qualification as a REIT.”

(h) Amendment to Section 9.2 (Consolidated Secured Leverage Ratio). Section 9.2
of the Credit Agreement is hereby amended by replacing the reference therein to
“2.75” with “3.25”.

(i) Amendment to Article IX (Financial Covenants). Article IX of the Credit
Agreement is hereby amended by amending and restating Section 9.3 thereof in its
entirety as follows:

“SECTION 9.3 Consolidated Fixed Charge Coverage Ratio. As of any fiscal quarter
end, permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.75 to
1.00.”

(j) Amendment to Section 10.5 (Restricted Payments). Section 10.5 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“SECTION 10.5 Restricted Payments. (a) Declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s, or any Restricted
Subsidiary’s, Capital Stock (including, without limitation, any payment in
connection with any merger or consolidation involving the Borrower or any
Restricted Subsidiary) or to the direct or indirect holders of the Borrower’s or
any Restricted Subsidiary’s Capital Stock in their capacity as such (other than
dividends or distributions (i) payable in Capital Stock (other than Disqualified
Stock) of the Borrower or (ii) payable to the Borrower and/or a Restricted
Subsidiary of the Borrower or payable from a Foreign Subsidiary to another
Foreign Subsidiary), (b) purchase, redeem or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Capital Stock of the Borrower,
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except a
payment of interest or principal at the Stated Maturity thereof or a payment of
principal or interest on Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries, or (d) make any Restricted Investment (all such
payments and other actions set forth in these clauses (a) through (d) above
being collectively referred to as “Restricted Payments”); provided that:

(A) during any time in which no Event of Default exists, the Borrower may
redeem, repurchase, retire, defease or otherwise acquire any Subordinated
Indebtedness

 

6



--------------------------------------------------------------------------------

of the Borrower or any Restricted Subsidiary or any Capital Stock of the
Borrower in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Capital Stock
of the Borrower (other than Disqualified Stock);

(B) during any time in which no Event of Default exists, the Borrower may
defease, redeem, repurchase or otherwise acquire Subordinated Indebtedness of
the Borrower or any Restricted Subsidiary with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness;

(C) during any time in which no Event of Default exists, any Restricted
Subsidiary may (1) make loans or advances to the Borrower or any of its
Restricted Subsidiaries and (2) pay any dividend or the make any other
distribution (x) to the Borrower or any Restricted Subsidiary or (y) to the
holders of its Capital Stock on a pro rata basis;

(D) during any time in which no Event of Default exists, the Borrower may
repurchase its Capital Stock if deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price thereof
or represents shares tendered by an existing or former employee of the Borrower
or any Subsidiary (or the estate, heirs or assigns of such employee) to satisfy
the employer’s minimum statutory tax-withholding obligation related to employee
stock awards;

(E) during any time in which no Event of Default exists, the Borrower may, for
any Fiscal Year ending during the term of this Agreement, declare and make
Restricted Payments (excluding Restricted Payments otherwise permitted under
this Section 10.5) in an aggregate amount equal to the greater of
(i) ninety-five percent (95%) of Funds from Operations for such Fiscal Year and
(ii) with respect to any tax year of the Borrower, such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that, notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s stockholders in order for
the Borrower to make the minimum distributions required to be distributed to its
stockholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code;

(F) during any time in which an Event of Default exists (unless the Obligations
have been accelerated or an Event of Default pursuant to Section 11.1(a), (b),
(i) or (j) has occurred and is continuing), the Borrower may, with respect to
any tax year of the Borrower, make Restricted Payments in such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s shareholders in order for
the Borrower to make the minimum distributions required to be distributed to its
shareholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code;

(G) during any time after the Obligations shall have been accelerated or after
an Event of Default pursuant to

Section 11.1(a), (b), (i) or (j) has occurred and is

 

7



--------------------------------------------------------------------------------

continuing, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary that is a Credit Party; and

(H) so long as the Obligations have not been accelerated and no Event of Default
has occurred and is continuing pursuant to Section 11.1(a), (b), (i) or (j), the
Borrower may declare and make the E&P Distribution.”

(k) Amendment to Section 10.10 (Restrictive Agreements). Section 10.10 of the
Credit Agreement is hereby amended by deleting the last paragraph thereof in its
entirety.

(l) Amendment to Schedule 1.1(c) (Book Value of Designated Assets). Schedule
1.1(c) to the Credit Agreement is hereby amended and restated in its entirety as
set forth on Schedule 1.1(c) hereto.

3. Conditions to Effectiveness. This Amendment shall be deemed to be effective
upon the satisfaction of each of the following conditions:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Lenders, the Borrower and each of the
Subsidiary Guarantors;

(b) the Administrative Agent shall have received counterparts of Revolving
Credit Notes in favor of each Lender that has agreed to increase its Revolving
Credit Commitment (in each case, if requested thereby), duly executed by the
Borrower;

(c) the Administrative Agent shall have received from the Borrower an Officer’s
Compliance Certificate, in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating that the Borrower and its Restricted
Subsidiaries are in pro forma compliance with the financial covenants set forth
in Article IX of the Credit Agreement based on the most recently provided
financial statements under Section 7.1 of the Credit Agreement and after giving
effect to this Amendment and any Extensions of Credit made or to be made in
connection herewith,;

(d) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that as of the First Amendment
Effective Date (i) no Default or Event of Default shall have occurred and is
continuing after giving effect to this Amendment, (ii) the representations and
warranties made by the Borrower and each other Credit Party contained in Article
VI of the Credit Agreement and each other Loan Document that are subject to
materiality or Material Adverse Effect qualifications are true and correct in
all respects and the representations and warranties of the Borrower and each
other Credit Party contained in Article VI of the Credit Agreement and each
other Loan Document that are not subject to materiality or Material Adverse
Effect qualifications are true and correct in all material respects, in each
case after giving effect to this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (iii) attached
thereto are true, correct and complete copies of resolutions duly adopted by the
board of directors (or other governing body) of each Credit Party authorizing
this Amendment;

(e) the Administrative Agent shall have received opinions of counsel to the
Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties and this Amendment;

(f) the Borrower shall have paid to the Administrative Agent and the Arrangers,
for the account of each Lender that executes and delivers a signature page to
this Amendment to the

 

8



--------------------------------------------------------------------------------

Administrative Agent (or its counsel) on or prior to 5:00 p.m. (Eastern time) on
March 20, 2013, an aggregate consent fee in an amount equal to 0.15% times the
Revolving Credit Commitment (determined prior to giving effect to the increase
in the Revolving Credit Commitment being effectuated by this Amendment) of each
such Lenders;

(g) the Administrative Agent and the Arrangers shall have been paid or
reimbursed for all reasonable out-of-pocket charges and other expenses incurred
in connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of McGuireWoods LLP, that have been invoiced as of the
First Amendment Effective Date; and

(h) the Borrower shall have paid all other fees payable to the Arrangers
pursuant to that certain engagement letter dated as of March 7, 2013 by and
among the Borrower and the Arrangers.

4. Reallocation of Revolving Credit Commitments.

(a) Effective on the First Amendment Effective Date, each Lender agrees that it
shall have a Revolving Credit Commitment as set forth in the Register and on
Schedule A hereto.

(b) Effective on the First Amendment Effective Date, the outstanding Revolving
Credit Loans and Revolving Credit Commitment Percentages of Swingline Loans and
L/C Obligations will be reallocated by the Administrative Agent among the
Revolving Credit Lenders in accordance with their revised Revolving Credit
Commitment Percentages (and such Revolving Credit Lenders agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 4.9 of the Credit
Agreement in connection with such reallocation as if such reallocation were a
repayment).

5. Effect of the Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(ii) to prejudice any other right or rights that the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower or any other Person with respect to any
other waiver, amendment, modification or change to the Credit Agreement or the
Loan Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.

6. Representations and Warranties/No Default. By their execution hereof, the
Borrower and each Subsidiary Guarantor hereby certifies, represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment:

(a) the representations and warranties of the Borrower and each other Credit
Party contained in Article VI of the Credit Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true and correct in all respects and the

 

9



--------------------------------------------------------------------------------

representations and warranties of the Borrower and each other Credit Party
contained in Article VI of the Credit Agreement and each other Loan Document
that are not subject to materiality or Material Adverse Effect qualifications
are true and correct in all material respects, in each case, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;

(b) no Default or Event of Default has occurred or is continuing;

(c) it has the right, power and authority and has taken all necessary corporate,
limited liability company or other action to authorize the execution, delivery
and performance of this Amendment and each of the other documents executed in
connection herewith to which it is a party in accordance with their respective
terms and the transactions contemplated hereby; and

(d) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of the Subsidiary Guarantors, and each such document constitutes the
legal, valid and binding obligation of the Borrower and each of the Subsidiary
Guarantors, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar state or
federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

7. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreement, the Collateral Agreement or any other Security
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Subsidiary Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party and (c) agrees that the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed.

8. Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to the conflicts or choice of law principles thereof, other
than such principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

9. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Amendment or such other
document or instrument, as applicable.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER: CORRECTIONS CORPORATION OF AMERICA By:  

/s/ Todd J Mullenger

Name:   Todd J Mullenger Title:   Chief Financial Officer and Executive Vice
President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: CCA TRS, LLC By:  

/s/ Todd J Mullenger

  Todd J Mullenger,   Executive Vice President and Chief Financial Officer CCA
OF TENNESSEE, LLC By:  

/s/ Todd J Mullenger

  Todd J Mullenger,   Executive Vice President and Chief Financial Officer CCA
HEALTH SERVICES, LLC CCA INTERNATIONAL, LLC PRISON REALTY MANAGEMENT, LLC

TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, LLC

TRANSCOR AMERICA, LLC By:   CCA OF TENNESSEE, LLC, sole member   By:  

/s/ Todd J Mullenger

    Todd J Mullenger,     Executive Vice President and Chief Financial Officer

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Roberto Salazar

Name:   Roberto Salazar Title:   Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender By:  

/s/ Barbara P. Levy

Name:   Barbara P. Levy Title:   Senior Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender By:  

/s/ Kay Reedy

Name:   Kay Reedy Title:   Managing Director

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ John Kushnerick

Name:   John Kushnerick Title:   Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Thomas Parrott

Name:   Thomas Parrott Title:   Director

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

U.S. BANK, N.A., as Lender By:  

/s/ Michael P. Dickman

Name:   Michael P. Dickman Title:   Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ John Thurman

Name:   John Thurman Title:   Senior Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ R. Andrew Beam

Name:   R. Andrew Beam Title:   Senior Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:  

/s/ Randolph Cates

Name:   Randolph Cates Title:   Senior Relationship Manager

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Lender By:  

/s/ Curtis C. Hunter III

Name:   Curtis C. Hunter III Title:   Senior Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Lisa R. Cook

Name:   Lisa R. Cook Title:   Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL

ASSOCIATION, as Lender

By:  

/s/ Ron Stinson

Name:   Ron Stinson Title:   Vice President

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

COMMUNITY & SOUTHERN BANK, as Lender By:  

/s/ Thomas A. Bethel

Name:   Thomas A. Bethel Title:   Director of Corporate Banking

 

First Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

Schedule A

 

Lender

   Revolving Credit Commitment  

Wells Fargo Bank, National Association

   $ 118,750,000.00   

JPMorgan Chase Bank, N.A.

   $ 118,750,000.00   

Bank of America, N.A.

   $ 118,750,000.00   

SunTrust Bank

   $ 118,750,000.00   

PNC Bank, National Association

   $ 90,000,000.00   

US Bank, N.A.

   $ 80,000,000.00   

HSBC Bank USA, National Association

   $ 62,750,000.00   

Citizens Bank of Pennsylvania

   $ 57,250,000.00   

Branch Banking and Trust Company

   $ 55,000,000.00   

Fifth Third Bank

   $ 40,000,000.00   

First Tennessee Bank, National Association

   $ 25,000,000.00   

Community & Southern Bank

   $ 15,000,000.00      

 

 

 

Total

   $ 900,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(c)

BOOK VALUE OF DESIGNATED ASSETS

 

City

   State   

Facility Name

   Fac. #      Net Book Value  

1.   San Diego

   California   

San Diego Correctional Facility

     2605       $ 25,072,107   

2.   Lecanto

   Florida   

Citrus County Detention Facility

     406       $ 15,233,670   

3.   Nichols

   Georgia   

Coffee Correctional Center

     2501       $ 59,494,787   

4.   Alamo

   Georgia   

Wheeler Correctional Center

     2502       $ 58,813,042   

5.   Tutwiler

   Mississippi   

Tallahatchie County Correctional Center

     1403       $ 109,052,745   

6.   Shelby

   Montana   

Crossroads Correctional Center

     2801       $ 17,432,566   

7.   Cushing

   Oklahoma   

Cimarron Correctional Facility

     1003       $ 89,491,944   

8.   Holdenville

   Oklahoma   

Davis Correctional Facility

     1001       $ 84,114,471   

9.   Whiteville

   Tennessee   

Whiteville Correctional Center

     118       $ 39,122,502   

10. Washington

   D.C.   

D.C Correctional Treatment Center

     2001       $ 3,670,505   

11. Millen

   Georgia   

Jenkins Correctional Center

     2504       $ 49,430,625   

12. Conneaut

   Ohio   

Lake Erie Correctional Institution

     1903       $ 73,193,944   

13. Eloy

   Arizona   

Red Rock Correctional Center

     904       $ 70,569,347   